DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendment filed 4/30/21 is acknowledged. Claims 16-21, 25-38 are pending. No claims are amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 16-21, 25-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satish et al. (US 2013/0301901 A1 – previously cited), hereinafter Satish in view of Herrig et al. (US 5,458,566 – previously cited), hereinafter Herrig, further in view of Borden (US 2,707,955 – previously cited), further in view of Smith (US 5,029,584 – previously cited), further in view Grandstrand (US 2013/0305820 A1 – previously cited).
Regarding Claim 16, 29 and 38, Satish teaches: A method (and related apparatus and non transitory media; paragraph 0064 and figure 1) comprising (title; figure 1; paragraph 0020 – fluid canister with suction) collecting fluids from a patient into a receptacle to be depicted in an image that includes an inlet and outlet (paragraph 0028; paragraph 0020 canisters, suction canisters are known to have an inlet and outlet. The top of the glass figure 1 can be considered both an inlet and outlet); accessing the image that depicts the fluids in the receptacle (paragraph 0016), determining, by one or more hardware processors, an incremental blood loss based on the image (paragraph 0026-0028). Satish does not mention and details of the receptacle, including a third port as well as determining the receptacle is filled to a high threshold volume and draining a volume of fluid in response to the receptacle being filled to the high threshold volume. 
 Herrig teaches a method for assessing fluids from a patient (title) with a receptacle (figure 1, 3) comprising an inlet port (ports 81, 82, or 85), an outlet port (figure 2 bottom of receptacle via tubing 19; col 1 line 33), and a third port (vacuum inlet 120), wherein the method comprises: collecting fluids from the patient in the receptacle by suctioning from a vacuum source through the third port of the receptacle to draw fluids through the inlet port into the receptacle (col 2 lines 4-7); and draining the collected fluids upon reaching a high threshold volume of fluids in the receptacle (column 5 lines 10-55). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method of Satish to include the receptacle as taught by Herrig (i.e. a receptacle comprising an inlet port, an outlet port, and a third port, wherein the method comprises: collecting fluids from the 
Herrig does not mention draining by suctioning from the vacuum source through the outlet port, thereby drawing fluids through the outlet port and out of the receptacle. 
Borden teaches a blood loss meter with multiple ports (figure 3) comprising a valve system (figure 4; element 95) wherein the valve is actuated so that suctioning occurs from a third port to draw fluids through the inlet, and then actuated to a different position so that suctioning occurs through the outlet port, thereby drawing fluids through the outlet port and out of the receptacle (column 8 lines 45-70). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method of Satish in view of Herrig to include the valve system of Borden so that draining occurs by suctioning from the vacuum source through the outlet port, thereby drawing fluids through the outlet port and out of the receptacle so that the vacuum source of Herrig could be used for both filling and draining of fluids. As Herrig teaches a suction source for filling and a roller pump for draining, the valve of Borden would allow one of ordinary skill in the art to minimize components, making the method easier to implement with components that are easier and cheaper manufacture. Further, Examiner notes that one of ordinary skill would be motivated to redirect any excess fluid collected to avoid overflow.
Satish in view of Herrig, further in view of Borden do not explicitly mention updating, by the one or more hardware processors, a total estimate of blood loss based on the drained volume of the collected fluids.
Smith teaches measuring blood loss of a patient (title; abstract) and using a flow meter at the outlet to measure drained fluid in units of volume or volume/time, and updating cumulative volume of blood loss based on the volume measured (column 7 line 65 - column 8 line 35). It would be obvious to one of ordinary skill in the art before the effective filing date to have modified the method, system and non-transitory media of Satish in view of Herrig, further in view of Borden to include updating, by the one or more hardware processors, a total estimate of blood loss based on the drained volume of the collected fluids in order to confirm and update the estimate determined via the image taken.
Satish in view of Herrig, further in view of Borden, further in view of Smith do not mention dividing a flow of fluids from a patient into a first portion and a second portion according to a flow division ratio; analyzing the first portion of fluids in the image, and estimating the total fluid also based on the flow division ratio.
Grandstrand teaches the use of a flow divider to simplify the estimation of a flow of fluid by redirecting a small portion of the fluid flow into a separate measurement compartment, optically analyzing the fluid in the measurement compartment (i.e. imaging), and determining the total fluid based on a flow division ratio (abstract; paragraph 0011, 0025-0026). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the invention of the method, system and non-transitory media of Satish in view of Herrig, further in view of Borden, further in view of Smith to include dividing a flow of fluids from a patient into a first portion and a second portion according to a flow division ratio; analyzing the first portion of fluids in the image, and estimating the total blood loss also based on the flow division ratio in order to determine total fluid flow quickly, efficiently and cost effectivley. Examiner notes that when viewed in combination, one of ordinary skill would realize that Satish teaches imaging the fluid to be measured (paragraph 0026-0028), and Grandstand teaches optically registering the fluid to be measured after division (abstract). Thus it would 
Regarding Claim 17 and 30, Satish in view of Herrig, further in view of Borden, further in view of Smith further in view of Grandstrand teach: The method of claim 16 and apparatus of Claim 29, wherein the accessing of the image that depicts the first portion of fluids includes capturing the image that depicts the first portion of fluids at an intermediate fluid volume between a low threshold fluid volume and the high threshold fluid volume (Satish – paragraph 0026 images captured on a time schedule).
Regarding Claim 18 and 31, Satish in view of Herrig, further in view of Borden, further in view of Smith further in view of Grandstrand teach: The method of claim 16 and apparatus of Claim 29.  Satish in view of Herrig, further in view of Borden, further in view of Smith do not explicitly mention wherein the determining that the receptacle is filled to the high threshold fluid volume includes determining that a candidate fluid volume in the captured image that depicts the first portion of fluids satisfies the high threshold fluid volume. 
Smith teaches periodically collecting images of the canister to track fluid volume of the canister over time (paragraph 0026). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method and system of Satish in view of Herrig, further in view of Borden, further in view of Smith further in view of Grandstrand wherein the determining that the receptacle is filled to the high threshold fluid volume includes determining that a candidate fluid volume in the captured image of the collected  first portion of  fluids satisfies the high threshold fluid volume in order to independently confirm that the high threshold was met. 
Regarding Claim 19 and 32, Satish in view of Herrig, further in view of Borden, further in view of Smith further in view of Grandstrand teach: The method of claim 16, and apparatus of claim 29, further comprising determining that the receptacle is filled to a low threshold fluid volume; and wherein: the 
Regarding Claim 20 and 33, Satish in view of Herrig, further in view of Borden, further in view of Smith further in view of Grandstrand teach: The method of claim 19 and apparatus of 32. Satish in view of Herrig, further in view of Borden, further in view of Smith do not explicitly mention wherein the determining that the receptacle is filled to the low threshold fluid volume includes: accessing a further image that depicts the portion of  fluids at a candidate fluid volume in the receptacle; and determining that the candidate fluid volume depicted in the further image satisfies the low threshold fluid volume. 
Smith teaches periodically collecting images of the canister to track fluid volume of the canister over time (paragraph 0026). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method and system of Satish in view of Herrig, further in view of Borden, further in view of Smith further in view of Grandstrand wherein the determining that the receptacle is filled to the low threshold fluid volume includes: accessing a further image that depicts the first portion of  fluids at a candidate fluid volume in the receptacle; and determining that the candidate fluid volume depicted in the further image satisfies the low threshold fluid volume in order to independently confirm that the low threshold was met. 
Regarding Claim 21 and 34, Satish in view of Herrig, further in view of Borden, further in view of Smith further in view of Grandstrand teach: The method of claim 19 and apparatus of Claim 32, wherein the determining that the receptacle is filled to the low threshold fluid volume is in response to a previous draining of previously collected first portion of  fluids from the receptacle within a repeating cycle of collecting and draining fluids from the patient (Herrig; column 5 lines 10-55). 
Regarding Claim 25 and 35, Satish in view of Herrig, further in view of Borden, further in view of Smith further in view of Grandstrand teach: The method of claim 16 and apparatus of Claim 29, further 
Regarding Claim 26 and 36, Satish in view of Herrig, further in view of Borden, further in view of Smith further in view of Grandstrand teach: The method of claim 16, and apparatus of claim 29 further comprising: causing display of the updated total estimate of blood loss (Satish; figure 1; paragraph 0077).
Regarding Claim 27 and 37, Satish in view of Herrig, further in view of Borden, further in view of Smith further in view of Grandstrand teach: The method of claim 16 and apparatus of Claim 29, wherein: the determining of the incremental estimate of blood loss is based on the accessed image o that depicts the first portion of  fluids and based on the drained volume of the first portion of  fluids (Satish; paragraph 0026-0028 and Smith; column 2 lines 3-6).
Regarding Claim 28, Satish in view of Herrig, further in view of Borden, further in view of Smith further in view of Grandstrand teach: The method of claim 16, wherein: the determining that the receptacle is filled to the high threshold fluid volume includes receiving, from a fluid level sensor, a fluid level value that indicates the high threshold fluid volume (Herrig; column 2 line 55 – column 3 line 15; column 5 lines 10-55).

Response to Arguments and Amendments
Regarding 35 U.S.C. 103 rejections, Applicant argues that the cited references fails to teach a number of claimed limitations. 
On page 2 of the remarks, Applicant argues that limitation "dividing a flow of fluids from a patient into a first portion and a second portion according to a flow division ratio, the divided first portion to be depicted in an image to be accessed." is not taught by the cited references. Applicant further argues that the Examiner omits the limitation that an image is to depict the divided first portion 
Examiner respectfully disagrees. As previously explained, Satish teaches imaging the fluid to be measured (paragraph 0023; figures 1-9). Grandstand teaches diving the fluid according to a flow division ratio, and further notes that the divided portion of the fluid is optically registered (abstract). When viewed in combination, it is clear that the fluid is divided, and that the divided portion of fluid is essential in determining the amount of fluid. From the teachings of Satish, the fluid to be measured is depicted in an image, and this the claimed limitation is satisfied. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On page 3, Applicant argues that the combination fails to teach the limitation "[causing collection of] the [divided] first portion of fluids to be depicted in the image into a receptacle that includes an inlet port, an outlet port, and a third port by suctioning from a vacuum source through the third port of the receptacle to draw the [divided] first portion of fluids to be depicted in the image through the inlet port into the receptacle."
Examiner respectfully disagrees. As explained above, imaging of the first portion of fluids is taught by the combination of Satish and Grandstand. The specific receptacle claimed is taught by the combination of Satish, Herrig and Borden. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues that the limitation "determining that the receptacle is filled to a high threshold fluid volume with the first portion depicted in the image." is not taught by the cited references. Examiner respectfully disagrees. Examiner notes that Herrig clearly teaches determining that the receptacle is filled to a high threshold volume (column 5 lines 10-55). Therefore, that claimed limitation is satisfied. While Applicant seems to be arguing the limitation “the first portion depicted in the image”, Examiner has previously shown that the combination of Satish and Granstand teach that limitation. Nowhere is it claimed that “determining that the receptacle is filled to a high threshold volume” and done based on the image. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., determining a high threshold level based on the image) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Similarly, Examiner disagrees with Applicant’s arguments that the limitation "in response to the receptacle being filled to the high threshold fluid volume with the first portion depicted in the image, [causing drainage of] a volume of the collected first portion of fluids from the receptacle through the outlet port." is not taught by the cited references.  
Nowhere is it claimed that “determining that the receptacle is filled to a high threshold volume” and done based on the image.  Nor is it claimed that the ‘draining’ is caused based on the image. Satish and Grandstand in combination teach the imaging of the first portion of the fluid and Satish, Herrig and Borden in combination teach the canister and draining of fluid.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues that the limitation "determining an incremental estimate of blood loss based on the flow division ratio, the drained volume, and the image that depicts the first portion of fluids divided from the flow according to the flow division ratio and collected in the receptacle." is not taught by the cited references. Again, the Examiner notes that Satish clearly teaches  determining an incremental estimate of blood loss based the drained volume, and the image that depicts the drained fluid (paragraph 0026-0028) and Grandstand teaches divided the fluid before determining the amount of drained fluid (abstract). When viewed in combination, the claimed limitation is met. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAY B SHAH/Examiner, Art Unit 3791                                                                                                                                                                                                        

/KAYLEE R WILSON/Primary Examiner, Art Unit 3791